Citation Nr: 1738792	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-13 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a kidney disability, to include kidney stones.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1986 to May 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In her May 2012 Substantive Appeal, the Veteran requested a videoconference hearing before the Board.  In March 2015, the Veteran requested that her hearing be rescheduled.  The Veteran did not report to her rescheduled October 26, 2015 hearing, and submitted a statement on October 29, 2015 stating that she did not have timely notice of the hearing.  The Board remanded the appeal to reschedule the hearing in August 2016.  The Veteran was scheduled for a hearing on April 21, 2017, but she cancelled the hearing prior to that date.  As such, the Board finds that the Veteran has waived her right to a hearing prior to adjudication of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is reference in the file to an in-service hospitalization at Oak Knoll Naval Hospital in 1991, the records of which were claimed to be relevant.  It does not appear that appropriate efforts were made to secure copies of any such in-patient clinical treatment records.  This should be accomplished.  Any additional records the Veteran wants considered in connection with the claim also should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran with respect to the dates of claimed treatment, attempt to obtain any records of her in-patient clinical care at Oak Knoll Naval Hospital.  If such records cannot be obtained, contact the Veteran and her representative, and afford them the opportunity to obtain these records.  If the records cannot be obtained, this fact should be noted in the claims file.  

2.  Ask the Veteran to identify any additional relevant medical records she wishes to be considered in connection with her claims.  The identified records should be sought.  

3.  Following completion of the foregoing, and any additional development as may become necessary if further records are obtained, the AOJ should review the record and readjudicate the claims on appeal.  If they remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




